         Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 TRACY SYRACUSE,                                                         Docket No. 21-cv-685

                                     Plaintiff,                          PETITION FOR REMOVAL
                                                                         OF ACTION UNDER 28
                  -against-                                              U.S.C. §1446(a) DIVERSITY

 HOME DEPOT U.S.A., INC.,

                                     Defendant.
 --------------------------------------------------------------------X

TO THE CLERK OF THE UNITED STATES DISTRICT COURT, WESTERN DISTRICT
OF NEW YORK:

        PLEASE TAKE NOTICE that Defendant, HOME DEPOT U.S.A., INC. (“Home

Depot”), hereby submits this Petition for Removal, with full reservation of all defenses, from the

Supreme Court of the State of New York, County of Erie, to the United States District Court,

WESTERN DISTRICT of New York in accordance with 28 U.S.C. §1446 and respectfully

represents as follows:

                PLAINTIFF’S COMPLAINT AND NATURE OF THE ACTION

        1.       This action was commenced against HOME DEPOT U.S.A., INC., HD

DEVELOPMENT OF MARYLAND, INC., and GIAN PROPERTIES, LLC. in the Supreme

Court of the State of New York, County of ERIE, with the Index Number 801626/2021 and was

electronically filed on February 9, 2021.

        2.       Pursuant to 28 U.S.C. §1446(a), a copy of the Summons and Complaint is attached

hereto as Exhibit “A.”

        3.       In her Complaint, Plaintiff alleges personal injury from an incident which occurred

on December 11, 2019 at 4139 Transit Road, Clarence, New York, in the County of Erie, State of

New York due to Defendant’s negligence. Exhibit “A.”
        Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 2 of 7




       4.      The Affidavit of Service indicates that Home Depot was served through the

Secretary of State on February 22, 2021. Exhibit “B.”

       5.      On March 24, 2021, Home Depot filed its Answer to Plaintiff’s Complaint. Exhibit

“C.”

       6.      On March 24, 2021, Home Depot served a Demand for a Supplemental Statement

of Damages on Plaintiff. Exhibit “D.”

       7.      On May 14, 2021, a Stipulation of Partial Discontinuance was filed dismissing then

co-defendants HD DEVELOPMENT OF MARYLAND, INC. and GIAN PROPERTIES, LLC.

Exhibit “E.”

                          DIVERSITY JURISDICTION IS PROPER

       8.      No further proceedings have been had in the Supreme Court of the State of New

York, County of Erie, as of the date of the filing of this Petition for Removal.

       9.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§1332. The Complaint alleges a matter in controversy, which, if liability is established, is

reasonably probable to exceed the sum or value of $75,000, exclusive of interest and costs and

complete diversity of citizenship exists between Plaintiff and Defendant, HOME DEPOT U.S.A.,

INC.

                                      DIVERSITY EXISTS

       10.     This firm represents Defendant, HOME DEPOT U.S.A., INC., in this action. No

other defendants remain, which would destroy diversity.

       11.     At the time that this action was filed, HOME DEPOT U.S.A, INC., was and still is

a corporation organized and existing under the laws of the State of Delaware and having the

principal place of business at 2455 Paces Ferry Road SW, Atlanta, Georgia.
        Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 3 of 7




        12.    Pursuant to 28 U.S.C. section 1332(c), “a corporation shall be deemed to be a

citizen of any State by which it has been incorporated and of the State where it has its principal

place of business.” For the purposes of federal diversity jurisdiction, based upon the above,

Defendant is not a citizen of the State of New York.

        13.    The Plaintiff, in the Complaint, alleges to be a citizen of the State of New York

with a residence in the County of Erie. Exhibit “A.”

        14.    Therefore, this action may be removed to this Court pursuant to 28 U.S.C. §1441.

          THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        15.    It is reasonably probable that Plaintiff seeks recovery for an amount in excess of

$75,000.00, exclusive of interest and costs. Plaintiff’s Complaint cannot state the amount of

damages Plaintiff deems himself entitled to (CPLR 3107(c)). However, Plaintiff alleges in the

Complaint that she has been “rendered sick, sore, lame, and disabled, and has sustained past,

present, and will continue to sustain future pain and suffering, loss of enjoyment of life and medical

expenses; all to the Plaintiff’s damage in a sum which exceeds the jurisdictional limits of all lower

Courts that may otherwise have jurisdiction over the subject of this matter.” (See Exhibit “A,”

¶12).

        16.    By cover letter dated May 3, 2021, Defendant received Plaintiff’s response to the

supplemental statement of damages (dated April 28, 2021) in the amount of $750,000.00. From

the response, Defendant learned that Plaintiff believed the reasonable value of this matter exceeded

$75,000.00. Since it was not facially apparent from the Plaintiff’s Complaint whether the amount

in controversy exceeded the $75,000.00 threshold, Defendant learning of the value of this action,

can remove within 30 days. Exhibit “F.” On May 11, 2021, Plaintiff’s counsel provided via email

a demand to Defendant that, albeit lower than $750,000, still exceeded the jurisdictional threshold.
         Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 4 of 7




Should the Court require the email from Plaintiff, Defendant will provide it to the Court without

delay.

         17.   Simultaneous with the response to the demand for a supplemental statement of

damages, Plaintiff also provided a Verified Bill of Particulars, dated April 28, 2021. To maintain

Plaintiff’s medical privacy with this filing, Defendant briefly notes for the Court that the Bill of

Particulars alleges that she underwent surgery to her knee as a result of the incident, as well as

additional injuries. In appreciation of privacy concerns, Defendant has not submitted the Verified

Bill of Particulars to this petition but will do so should the Court request the pleading.

         18.   Home Depot submits that the (1) allegations of the Complaint together with (2)

Plaintiff’s Response to Home Depot’s Demand for a Supplemental Statement of Damages, in

which Plaintiff claims $750,000.00 in damages, and (3) the allegation of surgery and other injuries

contained in the Verified Bill of Particulars, proves that the value will reasonably exceed the

jurisdictional threshold. United Food & Commercial Workers Union, Local 919, AFL-CIO v

CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 305 (2d Cir. 1994)(quoting Tongkook

Am, Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994).

         19.   Home Depot reserves its rights to contest the nature and extent of liability of

Plaintiff’s damages. Nevertheless, if liability is ever established, the allegation that Plaintiff

sustained serous personal injuries, if proven, may convince a trier of fact to award such injured

Plaintiff an amount in excess of $75,000.00.

                                     REMOVAL IS TIMELY

         20.   Pursuant to 28 U.S.C. §1446(b), which provides that a Notice of Removal shall be

filed within thirty (30) days after receipt by defendant, by service or otherwise, of the initial

pleading or of an amended pleading, motion, order or other paper from which it may first be
        Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 5 of 7




ascertained that the case is one which is or has become removable Based on the aforementioned

facts, this Petition for Removal is timely filed.

                                              NOTICE

       21.     Pursuant to 28 U.S.C. §1446, a copy of this Notice of Removal is being filed with

the Supreme Court of the State of New York, County of Erie.

                                       VENUE IS PROPER

       22.     The United States District Court for the WESTERN DISTRICT of New York

includes the county in which the state court action was pending (Erie County) and thus, pursuant

to 28 U.S.C. §124(b)(2), venue is proper.

                       RESERVATION OF DEFENSES AND RIGHTS

       23.     Home Depot reserve all defenses, including, without limitation, the defense of lack

of personal jurisdiction.

       24.     Home Depot reserves the right to amend or supplement this Petition for Removal.

       25.     If any question arises as to the propriety of the removal of this action, Home Depot

respectfully requests the opportunity to present a brief and oral argument in support of its position

that this case is removable.

       THEREFORE, all parties to the Civil Action pending in the Supreme Court of the State

of New York, County of Erie, Index No. 801626/2021 are HEREBY NOTIFIED pursuant to 28

U.S.C. §1446 and Local Civil Rule 81.1, as follows:

       Removal of the Civil Action and all claims and causes of action therein is effected upon

the filing of a copy of this Notice of Removal with the Clerk of the State Court pursuant to 28

U.S.C. §1446. The Civil Action is removed from the State Court to the United States District

Court, WESTERN DISTRICT of New York. The parties to the Civil Action shall proceed no

further in the State Court.
       Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 6 of 7




       WHEREFORE, Defendant, HOME DEPOT U.S.A., INC., prays that this cause of action

now pending in the Supreme Court of the State of New York, County of Erie, be removed to the

United States District Court, WESTERN DISTRICT of New York.


Dated: New York, New York
       May 27, 2021



                                            MCVEY & PARSKY, LLC

                                      By:
                                            ________________________________________
                                            Michael N. Giacopelli (MG 4170)
                                            Meagan Gabriel (MK 3137)
                                            Attorney for Defendant
                                            HOME DEPOT U.S.A., INC.
                                            One Liberty Plaza
                                            165 Broadway, 23rd Floor
                                            New York, New York, 10006
                                            973.520.4340
TO:

Law Offices of Robert Berkun, LLC
Attorneys for the Plaintiff
2150 Main Place Tower
350 Main Street
Buffalo, New York 14202
716-876-4080
       Case 1:21-cv-00685-LJV-JJM Document 1 Filed 05/27/21 Page 7 of 7




                             CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that she caused the PETITION FOR REMOVAL
OF ACTION UNDER 28 U.S.C. §1446(a) DIVERSITY and RULE 7.1 DISCLOSURE to be
served on Thursday, May 27, 2021 via CM/ECF upon the attorneys of record for all parties.




                                               MCVEY & PARSKY, LLC


                                         By:   /s/ Meagan Gabriel
                                               Attorneys for Defendant
                                               HOME DEPOT U.S.A., INC.
                                               One Liberty Plaza
                                               165 Broadway, 23rd Floor
                                               New York, New York 10006
                                               973.520.4340
